 In the Matterof HAYWORTH ROLL & PANEL COMPANYandVENEER &PANELWORKERS LOCAL UNION No. 2566,UNITED BROTHERHOOD OFCARPENTERS AND JOINERS OF AMERICA,A. F. OF L.Case No. 5-R1680.Decided, November 15, 1944Mr. Kenneth M. Brim,of Greensboro, N. C., andMr. A. BruceConrad,of High Point, N. C., for the Company.Messrs.W. C. Sprinkle, Carl R. Barnes,andAlbert W.Cox, of HighPoint, N. C., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Veneer & Panel Workers Local UnionNo. 2566, United Brotherhood of Carpenters and Joiners of America,A. F. of L., herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofHayworth Roll & Panel Company, High Point, North Carolina, hereincalled the Compaiiy, the National Labor Relations Board provided foran appropriate hearing upon due notice before George L. Weasler,Trial Examiner.Said hearing was held. at High Point,,North Caro-lina, on October 25, 1944.The Company and the Union appeared,participated, and were afforded full opportunity to be heard, to exam-ine and cross-examine witnesses, and to introduce evidence bearing onthe issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYHayworth Roll & Panel Company is a partnership with its principalplace of business at High Point, North Carolina, where it is engaged59 N. L. R. B., No. 60.289 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the manufacture of plywood panel.the date of the hearing the Company purchased raw materials valuedin excess of $200,000, about 50 percent of which was shipped to it frompoints outside the State of North Carolina.During the same periodthe Company produced goods valued at about $400,000, approximately10 percent of which was shipped to points outside the State of NorthCarolina.The Company admits that it is engaged in commerce within themeaningof the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDVeneer & Panel Workers Local Union No. 2566, United Brotherhoodof Carpenters and Joiners of America, is a labor organization affiliatedwith the American Federation of Labor, admitting to membership em-ployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as the exclusive col-lective bargaining representative of its employees until such time as theUnion is certified by the Board.A statement of a Field Examiner of the Board, introduced into evi---donee at the hearing, indicates that the Union represents a substantialnumber of employees in the unit hereinafter found to be appropriate .1We find that a question affecting commerce has arisen concerning therepresentation of the Company, within the meaning of Section 9-(c)and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in substantial agreement with the parties, that all produc-tion and maintenance employees of the Company, including watchmen,"firemen, and truck drivers, but excluding clerical employees, the super-intendent-foreman, and all other supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which 'i The Field Examiner reported that the Union presented 36 membership applicationcards.There are approximately 41 employees in the appropriate unit.8The watchmen are neither armed, uniformed, nor militarized.6 HAYWORTH ROLL & PANEL COMPANY291the employees in the appropriate unit who were employed during the.pay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth in theDirection.The Company contends that the 11 women presently employed by itshould be deemed ineligible to vote because they will not remain in itsemploy' when the regular employees who are now in the armed forcesof the United States are reemployed.The record indicates that theCompany intends to employ female employees for the duration of thepresent war and there is some likelihood that some of them will be lee-tained thereafter.We conclude that the female employees are eligibleto vote.'DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDmEOTEn that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Hayworth Roll &Panel Company, High Point, North Carolina, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction and super-vision of the Regional Director for the -Fifth Region, acting in thismatter as agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates, who present themselves in personat the polls, but excluding anywho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determinewhether or not they desire to be represented by Veneer & Panel WorkersLocal Union No. 2566, United Brotherhood of Carpenters and Joinersof America, A. F. of L., for the purposes of collective bargaining.O